
	
		I
		111th CONGRESS
		1st Session
		H. R. 3105
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Mr. Nunes introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide that operations of the Central Valley Project
		  shall not be restricted pursuant to any biological opinion issued under the
		  Endangered Species Act of 1973, if such restrictions would result in levels of
		  export less than the historical maximum level of export.
	
	
		1.Short titleThis Act may be cited as the
			 Turn on the Pumps Act.
		2.Restrictions of
			 operations limitedIn
			 connection with the operations of the Central Valley Project, neither the
			 Bureau of Reclamation nor any agency of the State of California operating a
			 water project in coordination of the Central Valley Project shall restrict
			 operations of their respective projects pursuant to any biological opinion
			 issued under the Endangered Species Act of 1973, if such restrictions would
			 result in levels of export less than the historical maximum level of export.
		
